Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,096,129 to Cook as supported by U.S. Patent Pub. No. 2017/0145145 to Narine et al.
As to claims 1 and 5-12, Cook discloses a reaction product of an isocyanate terminated polyester prepolymer and a crosslinking agent, wherein the isocyanate terminated polyester prepolymer comprises the reaction product of a polyester diol and 4,4-methylene bis phenyl isocyanate and the crosslinking agent comprises 4,4-methylne bis(2-chloroaniline) (Example 27).  The structures represented by general formulas of the instant claims are be generated by a condensation reaction between an excess of diisocyanate and polyester polyol. In the examples, Cook discloses a NCO-terminated prepolymer prepared from 4,4-MDI and a polyester polyol (Example 5, 0213). This process is substantially identical to the process of the instant application. Because Cook teaches a substantially identical process (same condensation reactions occurring under identical conditions) using an excess amount of isocyanate groups, the claimed formulas would be inherently formed in the invention of Chen. This is further supported by Narine. Narine teaches isocyanate terminated prepolymer comprising an excess of diisocyanate and polyester polyol that results in the following:
With regards to the claimed properties, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. in re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1997}. Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. in re Best, 562 F.2d at 1255, 195 USPQ at 435. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 tFec. Cir. 985). Chen teaches an identical product to what is currently claimed, therefore, the claimed properties based on temperature, salinity, hardness, etc. would necessarily be present unless the applicant can show otherwise.


Claims 1 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2005/0197478 to Watanbe as supported by U.S. Patent Pub. No. 2017/0145145 to Narine et al.
As to claims 1 and 5-12, Watanbe discloses a reaction product of an isocyanate terminated polyester prepolymer and a crosslinking agent, wherein the isocyanate terminated polyester prepolymer comprises the reaction product of a polyester diol and toluene diisocyanate or 4,4-diphenylmethane diisocyanate (0089-0090) and the crosslinking agent comprises 4,4-methylne bis(2-chloroaniline) or dimethylthio-toluene diamine (Examples 1-6, Table 1).  The structures represented by general formulas of the instant claims are be generated by a condensation reaction between an excess of diisocyanate and polyester polyol. In the examples, Watanbe discloses a NCO-terminated prepolymer prepared from 4,4-MDI and a polyester polyol (Example 5, 0213). This process is substantially identical to the process of the instant application. Because Watanbe teaches a substantially identical process (same condensation reactions occurring under identical conditions) using an excess amount of isocyanate groups, the claimed formulas would be inherently formed in the invention of Chen. This is further supported by Narine. Narine teaches isocyanate terminated prepolymer comprising an excess of diisocyanate and polyester polyol that results in the following:
With regards to the claimed properties, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. in re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1997}. Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. in re Best, 562 F.2d at 1255, 195 USPQ at 435. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 Fed. Cir. 985). Chen teaches an identical product to what is currently claimed, therefore, the claimed properties based on temperature, salinity, hardness, etc. would necessarily be present unless the applicant can show otherwise.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763